Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 15 December 2020.  Claims 1-7 and 9-25 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-7 and 9-25 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kokkeby et al. (US 2009/0157233) teaches a system and methods for autonomously tracking and simultaneously providing surveillance of a target from air vehicles. In one embodiment the system receives inputs from outside sources, creates tracks, identifies the targets and generates flight plans for unmanned air vehicles (UAVs) and camera controls for surveillance of the targets. The system uses predictive algorithms and aircraft control laws. The system comprises a plurality of modules configured to accomplish these tasks. One embodiment comprises an automatic target recognition (ATR) module configured to receive video information, process the video information, and produce ATR information including target information. The embodiment further comprises a multi-sensor integrator (MSI) module configured to receive the ATR information, an air vehicle state input and a target state input, process the inputs and produce track information for the target. The embodiment further comprises a target module configured to receive the track information, process the track information, and produce predicted future state target information. The 
Further, Mate et al. (US 2012/0059826) teaches approach is provided for generating a compilation of media items. A plurality of media items is received. Respective context vectors for the media items are determined. The context vectors include, at least in part, orientation information, tilt information, altitude information, geo-location information, timing information, or a combination thereof associated with the creation of the respective media items. A compilation of at least a portion of the media items is generated based, at least in part, on the context vectors.
In regards to independents claims 1, 12 and 19, Kokkeby et al. and Mate et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
a camera at a first drone; 

a sensor array comprising a gyroscope at the first drone; 

a processor at a first drone; and 

memory at the first drone, the memory comprising instructions that when executed by the processor cause the processor to: 

receive a first signal from the camera, the first signal to include video data; 


communicate information to one or more other drones, via a fourth-generation long term evolution cellular radio telephone service, based on the video data and the gyroscope data associated with the video data to coordinate with the one or more other drones to capture content related to a target


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667